1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellant,

 9 v.                                                                                    NO. 30,990

10 BYRON CUSTER,

11          Defendant-Appellee,


12 APPEAL FROM THE DISTRICT COURT OF McKINLEY COUNTY
13 Grant L. Foutz, District Judge

14 Gary K. King, Attorney General
15 Andrea Sassa, Assistant Attorney General
16 Santa Fe, NM

17 for Appellant

18 Steven F. Seeger
19 Gallup, NM

20 for Appellee

21                                 MEMORANDUM OPINION

22 VIGIL, Judge.

23          The State appeals dismissal of charges against Defendant. In our notice, we
1 proposed to affirm the dismissal. The State has responded that it does not contest our

2 proposal.

3        Therefore, for the reasons stated in our notice, we affirm.

4        IT IS SO ORDERED.


5                                               ______________________________
6                                               MICHAEL E. VIGIL, Judge
7 WE CONCUR:



8 ___________________________
9 JONATHAN B. SUTIN, Judge




10 ___________________________
11 TIMOTHY L. GARCIA, Judge




                                            2